Citation Nr: 0701926	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which inter alia denied the 
benefit sought.  

In July 2004 and May 2005, the Board remanded this matter to 
the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in a December 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  An acquired psychiatric disorder was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The Board notes that a 
substantially complete claim was received in November 2001, 
after the enactment of the VCAA.

Letters dated in January 2002 and July 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The July 2004 letter specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  In addition, the letters informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.

The veteran has been adequately notified of the information 
and evidence needed to substantiate his claim.  His service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because claim 
is being denied, any failure on the part of VA to fulfill the 
requirements of Dingess is harmless error.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In this case, service medical records are silent as to 
complaints, findings, treatment or diagnoses relating to any 
mental disorder whatsoever.  In February 1980, the veteran 
was evaluated for placement in rehabilitation for alcoholism.  
The veteran expressly denied symptoms of depression and/or 
nervous troubles of any kind on his Report of Medical History 
obtained at the time of his separation physical examination .  
That examination, dated in May 1980, did not report any 
pertinent psychiatric findings.  

Received in November 2001 was the veteran's application for 
service connection for depression.  He alleged treatment in 
service for depression.

During a March 1997 state disability psychological 
evaluation, the veteran related that he left home because of 
drinking at home.  He expressly denied any prior history of 
formal mental health treatment until just shortly before that 
examination.

During a March 1999 VA hospitalization, veteran provided a 
history of alcohol abuse since he was twelve.  

Primary diagnoses of alcohol abuse and alcohol hallucinosis 
were noted in a June 2000 VA hospitalization report along 
with dysthymic disorder, by history, and rule out 
schizophrenia.  

A disability award from the Social Security Administration 
from December 2000 relied on diagnoses for schizophrenia, 
paranoia and other psychotic disorders with alcohol abuse as 
a secondary diagnosis.  The medical records associated with 
that disability determination do not relate the veteran's 
psychiatric disorders to service.  

The veteran claimed that he entered rehab shortly after his 
separation from service, he has not provided a release that 
would enable securing any pertinent records in those regards 
despite being afforded several opportunities to do so, most 
recently as a result of the May 2005 Board remand.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).

The record demonstrates onset of mental problems more than 10 
years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  The Board also 
observes that no medical professional has associated the 
veteran's current mental pathology to his military service.  
In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim that 
the veteran's mental disorder had its onset or is otherwise 
related to service.   

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


